 

Blue Sphere Corporation 8-K [blsp-8k_052317.htm]

 

Exhibit 10.1

 

DEBENTURE REFINANCE AND PURCHASE AGREEMENT

 

THIS DEBENTURE REFINANCE AND PURCHASE AGREEMENT (this “Agreement”), dated as of
May 26, 2017, by and between Blue Sphere Corporation, a Nevada corporation (the
“Company”), Mstead Ltd, a corporation formed under the laws of the Republic of
Mauritius (“Mstead”), the undersigned debenture holders (the “Holders”), and
Cliffordale Capital, LLC, a New York limited liability company and one of the
Holders (the “Investor”).

 

WHEREAS, the Company issued, in total, six (6) Senior Debentures, dated December
23, 2015, to the Holders in the aggregate principal amount of $3,000,000
(collectively, the “Debentures”), each of which bears interest at a rate of 11%
per annum (“Interest”) and matures on December 22, 2017;

 

WHEREAS, the Company issued to each Holder a Senior Debenture, dated December
23, 2015, numbered and in the principal amount as set forth on the signature
page hereto (the “Debenture”);

 

WHEREAS, on or about March 23, 2017, certain Holders and the Company amended the
Debentures, as more fully described on that certain First Amendment to Senior
Debenture;

 

WHEREAS, Mstead has expressed an interest in purchasing directly from certain
Holders (the “Sellers”) $2,000,000 of the principal face amount of the
Debentures (the “Debenture Purchase”), and exchanging such Debentures for newly
issued securities of the Company consisting of the following (a) a Senior
Subordinated Convertible Debenture, the form of which is attached hereto as
Exhibit A (the “New Debentures”), having a face value of $2,000,000 (the “New
Mstead Debenture”); and (b) a 5-year warrant (the “New Mstead Warrant”) to
purchase up to 150,000 shares of the Company’s common stock, $0.001 par value
per share (“Common Stock”), the form of which is attached hereto as Exhibit B
(the “New Warrants”, together with the New Debentures, the “New Securities”);

 

WHEREAS, the Company has expressed an interest in issuing, and the Investor, has
expressed an interest in receiving, in exchange for his Debenture in the
principal amount of $1,000,000, (a) a New Debenture having a face value of
$1,000,000 (the “New Investor Debenture”); and (b) a New Warrant to purchase up
to 75,000 shares of Common Stock (the “New Investor Warrant”);

 

WHEREAS, in connection with the Debenture Purchase, the Sellers and Mstead are
executing and delivering this Agreement in reliance upon an exemption from
securities registration afforded by the provisions of Section 4(7) of the
Securities Act of 1933, as amended (the “Securities Act”);

 

WHEREAS, in connection with the purchase and sale of the New Securities, the
Company, the Investor and Mstead are executing and delivering this Agreement in
reliance upon an exemption from securities registration afforded by the
provisions of Section 4(2) and/or Regulation D (“Regulation D”) promulgated by
the United States Securities and Exchange Commission (the “SEC”) under the
Securities Act;

 

WHEREAS, the Company, the Holders, the Investor and Mstead desire that, upon the
terms and subject to the conditions contained herein, the Company shall issue
the New Debentures, New Warrants and a Pledge Agreement, the form of which is
attached hereto as Exhibit C (the “Pledge Agreement”). The New Debentures, New
Warrants, and any shares of Common Stock issuable upon (a) conversion of the New
Debentures (“New Debenture Shares”) and (b) exercise of the New Warrants (“New
Warrant Shares”) shall be referred to herein as the “New Securities”. The New
Debentures, New Warrants, Pledge Agreement and this Agreement shall be
collectively referred to herein as the “Transaction Documents.”

 

1

 

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the parties hereby agree as follows:

 

1.            Debentures.

 

(a)          Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, at the Closing (as defined below), each Seller set forth on
Schedule I attached hereto agrees to sell the Debenture set forth next to such
Holder’s name on Schedule I to Mstead, and Mstead agrees to purchase such
Debentures from the Holders representing, in the aggregate, a principal amount
of $2,000,000. The Holders and their respective principal amount of Debentures
being purchased are listed on Schedule I.

 

(b)          Interest and Prepay Premium. In connection with the purchase and
sale of the Debentures as provided in Section 1(a) above, the Company shall, on
the next interest payment date set forth in the Debentures, pay to each Holder
all accrued and unpaid interest on such Holder’s Debenture through the Closing
Date (as defined below).

 

(c)          Seller Representations and Warranties. Each Seller, severally and
not jointly, hereby represents and warrants to Mstead as follows:

 

(i)           Ownership of Debentures. Such Seller owns all of its Debentures as
set forth on Schedule I hereto free and clear of all liens, pledges, mortgages,
security interests, charges, restrictions, adverse claims or other encumbrances
of any kind or nature whatsoever (“Encumbrances”), and, as a result of the
Debenture Purchase, Mstead will, at the Closing, acquire good, valid and
marketable title to the Debenture free and clear of all Encumbrances, other than
those that may be created or incurred by Mstead, and at the Closing. Such Seller
has not granted any power of attorney with respect to its Debenture and no such
power of attorney shall be granted by such Seller.

 

(ii)          Authority Relative to this Agreement. Such Seller has all
requisite right, power and authority to execute and deliver the Agreement to
which such Seller is a party, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and shall have all such
requisite right, power and authority as of the Closing. This Agreement has been
duly and validly executed and delivered by such Seller and, assuming this
Agreement has been duly authorized, executed and delivered by the other parties
hereto, this Agreement constitutes a legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with the terms contained
herein.

 

(iii)         Consents and Approvals; No Violations. The execution or delivery
of this Agreement by such Seller, the performance by such Seller of any of such
Seller’s obligations hereunder will not (a) require such Seller to obtain or
make any consent, waiver, approval, exemption, declaration, license,
authorization or permit of, or registration or filing with or notification or
(b) require a consent under, result in a material violation or material breach
of, constitute (with or without notice or lapse of time or both) a material
default (or give rise to any right of termination, cancellation, amendment or
acceleration or any obligation) under, or result in the creation of any
Encumbrance on any of the properties or assets of such Seller pursuant to, any
of the terms, conditions or provisions of any contract to which such Seller is a
party or by which such Seller is bound.

 

(iv)        No General Solicitation. Neither such Seller, nor any of its
affiliates, nor any person or entity acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Debentures.

 

2

 

 

(v)         No Disqualification Events. Neither such Seller, nor any person that
has been or will be paid (directly or indirectly) remuneration or a commission
for their participation in the offer or sale of the Debentures, including
solicitation of purchasers for such Seller is subject is subject to any of the
“Bad Actor” disqualifications described in Rule 506(d)(1) under the Securities
Act or is subject to a statutory disqualification described under Section
3(a)(39) of the Securities Exchange Act of 1934, as amended.

 

(vi)        Such Seller is not an issuer or a subsidiary, either directly or
indirectly, of the Company.

 

(vii)       Reliance.  The foregoing representations and warranties in this
Section 1(c) are made by such Seller as of the date hereof with the knowledge
and expectation that Mstead and the Company are relying upon them.

 

2.            Purchase and Sale of New Securities.

 

(a)         Upon the terms and subject to the conditions set forth in this
Agreement and in consideration of the aggregate principal amount delivered by
Mstead to all of the Sellers as set forth in Schedule I (the “Principal
Amount”), the Company hereby agrees to issue and deliver the New Mstead
Debenture and the New Mstead Warrants to Mstead in exchange for the Debentures
purchased from the Sellers as set forth in Schedule I, free of all Encumbrances,
and Mstead hereby agrees to accept such New Securities free of all Encumbrances.

 

(b)         Upon the terms and subject to the conditions set forth in this
Agreement, and in exchange for the Investor’s Debenture, the Company hereby
agrees to issue and deliver the New Investor Debenture and the New Investor
Warrants to the Investor, free of all Encumbrances, and the Investor hereby
agrees to accept such New Securities free of all Encumbrances.

 

3.            Closing. Subject to the terms and conditions of this Agreement,
the closing of the Debenture Purchase and the purchase of the New Securities
(the “Closing”) shall take place no later than two (2) business days after the
last of the conditions set forth in Section 3(a) through Section 3(c) have been
satisfied or waived (other than conditions which, by their nature, are to be
satisfied on the Closing Date), or at such other time or on such other date as
the parties hereto may mutually agree upon in writing (the day on which the
Closing takes place being the “Closing Date”).

 

(a)         Company Closing Deliverables. At or prior to the Closing, the
Company shall deliver to the other parties hereto, as applicable, the following:

 

(i)          to all parties hereto, a certificate, dated the Closing Date and
signed by a duly authorized officer of the Company, that each of the conditions
below have been satisfied:

 

(1)       the Company has completed the listing of its Common Stock on The
NASDAQ Capital Market (the “Uplist”) in connection with its Company’s public
offering of its Common Stock and warrants to purchase shares of Common Stock
(the “Public Offering”), as fully contemplated in the Company’s Registration
Statement on Form S-1, as amended, filed with the SEC under Registration No.
333-215110;

 

(2)       the Company has raised at least USD $12 million in capital, in the
aggregate pursuant to the Public Offering; and

 

3

 

 

(3)       the Company has met all conditions necessary to the Closing;

 

(ii)         to Mstead, written notice from Maxim Group, LLC, confirming that
the Company has completed the Uplist and has raised at least USD $12 million in
capital, in the aggregate, pursuant to the Public Offering;

 

(i)          to Mstead, a copy by email of the New Mstead Debenture and New
Mstead Warrants purchased by Mstead hereby, and notice (including tracking
information) that the New Mstead Debenture and New Mstead Warrants have been
sent by registered international delivery service to Mstead at the address set
forth in Section 11; and

 

(iv)         to the Investor, a copy by email of the New Investor Debenture and
the New Investor Warrants purchased by the Investor hereby, and notice
(including tracking information) that the New Investor Debenture and the New
Investor Warrants have been sent by registered or certified mail to the Investor
at the address set forth in Section 11.

 

(b)         Mstead Closing Deliverables. At or prior to the Closing, Mstead
shall deliver to the other parties hereto a certificate, dated the Closing Date
and signed by a duly authorized officer of Mstead, that each of the conditions
below have been satisfied:

 

(i)           Mstead has participated in the Public Offering;

 

(ii)          the Principal Amount has been deposited by Mstead into all of the
bank accounts of the Sellers, as specified by the Sellers by separate payment
instruction; and

 

(iii)         Mstead has met all conditions necessary to the Closing.

 

(c)         Investor and Seller Closing Deliverables. At or prior to the
Closing, the Investor and each Seller shall each deliver to the other parties
hereto, as applicable, the following:

 

(i)           to all parties hereto, a signed notice that it has met all
conditions necessary to the Closing; and

 

(ii)          to the Company, the original version of the Investor’s Debenture
or Seller’s Debenture, as applicable.

 

4.            Mstead and Investor Representations and Warranties. Each of Mstead
and the Investor, severally and not jointly, hereby represents and warrants to
the Company and, solely in the case of Mstead, the Sellers, that:

 

(a)         Standing. It has the legal capacity and power to enter into this
Agreement.

 

(b)         Authorization and Power. It has the requisite power and authority to
enter into and perform this Agreement and accept the New Debenture and New
Warrants acquired by it. The execution, delivery and performance of this
Agreement by it, and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all necessary action, and no further
consent or authorization is required. This Agreement has been duly authorized,
executed and delivered by it and constitutes, or shall constitute, when executed
and delivered, a valid and binding obligation of it enforceable against it in
accordance with the terms hereof.

 

4

 

 

(c)         Accredited Investor Status. It is, and reasonably believes it will
be at the time of the conversion of the New Debentures and exercise of the New
Warrants acquired by it, an “accredited investor,” as such term is defined in
Regulation D promulgated by the SEC under the Securities Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of publicly-owned companies listed on the London
Stock Exchange and Johannesburg Stock Exchange in private placements in the past
and, with its representatives, has such knowledge and experience in financial,
tax and other business matters as to enable it to utilize the information made
available by the Company to evaluate the merits and risks of, and to make an
informed investment decision with respect to, the proposed purchase, which it
hereby agrees represents a speculative investment. It has the authority and is
duly and legally qualified to purchase and own the New Securities acquired by
it. It acknowledges that an investment in the Company’s New Debentures and New
Securities is highly speculate and it is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.

 

(d)         Purchase of New Securities. It is purchasing the New Securities
acquired by it for its own account for investment and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof in
violation of the Securities Act or any applicable state securities law, and has
no direct or indirect arrangement or understandings with any other person or
entity to distribute, or regarding the distribution of, the New Debenture Shares
and New Warrant Shares.

 

(e)          Compliance with Securities Act. It understands and agrees that the
New Securities have not been registered under the Securities Act or any
applicable state securities laws by reason of their issuance in a transaction
that does not require registration under the Securities Act (based in part on
the accuracy of its representations and warranties contained herein), and that
such New Securities must be held indefinitely unless a subsequent disposition is
registered under the Securities Act or any applicable state securities laws or
is exempt from such registration.

 

(f)          Share Legend. The New Securities shall bear the following or
similar legend:

 


THE SECURITIES WHICH ARE REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH
RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.

 

(g)         Communication of Offer. At no time was it presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 

(h)         No Governmental Endorsement. It understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the New Securities, or the suitability
of the investment in the New Securities, nor have such authorities passed upon
or endorsed the merits of the offering of the New Securities.

 

5

 

 

(i)          Receipt of Information. It believes it has received all the
information it considers necessary or appropriate for deciding whether to invest
in and to accept the New Securities acquired by it. It further represents that
through its representatives it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the New Securities and the business, properties and financial
condition of the Company and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to it or to which it had access.

 

(j)          No Market Manipulation. It has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock, to facilitate the sale or resale of the New Securities or
affect the price at which the New Securities may be issued or resold.

 

(k)          Risk of Loss. It acknowledges that there may be no market for the
New Securities and that it may not be able to sell or dispose of the New
Securities acquired by it; it has liquid assets sufficient to assure that the
illiquid nature of the New Securities will cause no undue financial difficulties
and that, after purchasing the New Securities acquired by it, it will be able to
provide for any foreseeable current needs and possible personal contingencies.
It is financially able to bear the economic risk of this investment, including
the ability to hold the New Securities acquired by it indefinitely or to afford
a complete loss of its investment in the New Securities acquired by it.

 

(l)          (i) It was not organized or reorganized for the specific purpose of
acquiring the New Securities, (ii) it has the full power and authority to
execute this Agreement on behalf of itself and to make the representations and
warranties made herein on its behalf, and (iii) this investment in the Company
has been affirmatively authorized, if required, by the governing board of such
entity and is not prohibited by the governing documents of the entity.

 

5.            Company Representations and Warranties. The Company represents and
warrants to, and agrees with, Mstead and the Investor that:

 

(a)          Due Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Nevada.

 

(b)         Authority; Enforceability. The Transaction Documents have been duly
authorized, executed and delivered by the Company and are the valid and binding
agreements of the Company, enforceable in accordance with their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, or principles of
equity. The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
thereunder.

 

(c)         Consents. No consent, approval, authorization or order of any court,
governmental agency or body having jurisdiction over the Company or of any other
person is required for the execution by the Company of the Transaction Documents
and compliance and performance by the Company of its obligations hereunder and
thereunder, including, without limitation, the issuance of the Securities.

 

6

 

 

(d)         No Violation or Conflict. Neither the issuance of the New Securities
nor the entry into and performance of the Company’s obligations under the
Transaction Documents will:

 

(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (a) the charter
or bylaws of the Company or (b) any decree, judgment, order or determination
applicable to the Company of any court, governmental agency or body having
jurisdiction over the Company or over the properties or assets of the Company;
or

 

(ii)          result in the creation or imposition of any lien, charge or
Encumbrance upon the Shares except in favor of Mstead as described herein;

 

(e)         The New Debenture Shares and New Warrant Shares. Upon issuance, the
New Debenture Shares and the New Warrant Shares:

 

(i)           shall be free and clear of any security interests, liens, claims
or other Encumbrances, subject only to restrictions upon transfer under the
Securities Act and any applicable state securities laws;

 

(ii)          shall have been duly and validly issued, fully paid and
non-assessable; and

 

(iii)         will not subject the holders thereof to personal liability by
reason of being such holders.

 

(f)         No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person or entity acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Securities.

 

(g)         The Company is engaged in business, is not in the organizational
stage or in bankruptcy or receivership, and is not a blank check, blind pool, or
shell company that has no specific business plan or purposes or has indicated
that the Company’s primary business plan is to engage in a merger or combination
of the business with, or an acquisition of, an unidentified person.

 

(h)         The Debentures have been authorized and outstanding for at least 90
days prior to the date hereof. The Debentures do not constitute the whole or
part of an unsold allotment to, or a subscription or participation by, a broker
dealer as an underwriter of the Debentures or a redistribution.

 

(i)         Investment Company. The Company is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

6.            Board Member. After the Closing Date and during such time as
Mstead owns or has a right to own five percent (5%) or more of the Company’s
Common Stock, on a fully diluted basis (“Minimum Threshold”), Mstead shall have
the right to designate one (1) individual as a member (the “Mstead Board
Member”) of the Company’s Board of Directors (the “Board”); provided, however
that, in accordance with Nasdaq Corporate Governance Rules, if Mstead’s
beneficial ownership position declines below the Minimum Threshold whether
through sales by Mstead or additional issuances by the Company, then Mstead’s
right to designate the Mstead Board Member, shall terminate and the Mstead Board
Member shall not stand for re-election at the next election of the Board unless
nominated by a party unrelated to Mstead.

 

7

 

 

7.            Participation Rights. If, during a period that Mstead and/or the
Investor, as the case may be, holds shares of Common Stock, rights to acquire
shares Common Stock, or other equity linked securities of the Company, the
Company grants, issues or sells any options, convertible securities or rights to
purchase stock, warrants, securities or other equity linked securities (the
“Subsequent Financing”), then, in each such case, Mstead and/or the Investor, as
the case may be, shall have the right to participate on a fully-diluted
(assuming the full conversion or exercise of the New Debentures and the New
Warrants then outstanding and held by Mstead and/or the Investor, as the case
may be) pro rata basis to acquire up to an aggregate maximum of thirty-three
percent (33%) of the securities sold in such Subsequent Financing, upon the
terms and conditions applicable to any such other investors.

 

8.            Registration Rights. The Company shall, within one hundred and
eighty (180) days after the date hereof (the “Filing Date”), use its reasonable
best efforts to prepare and file with the SEC a registration statement covering
the New Debenture Shares and the New Warrant Shares for an offering to be made
on a continuous basis pursuant to Rule 415; provided, however, that the Company
shall have no obligation to file such registration statement pursuant to this
Section 8 if the New Debenture Shares and New Warrant Shares are freely
tradeable pursuant to Rule 144. The Company shall use its reasonable best
efforts to cause such registration statement to be declared effective under the
Securities Act as promptly as possible after the Filing Date.

 

9.            Company Fees. The parties hereto represent to the other that there
are no parties entitled to receive fees, commissions, finder’s fees, due
diligence fees or similar payments in connection with the consummation of the
transactions contemplated hereby, other than (a) a five percent (5%) placement
fee payable in cash by the Company to Maxim Group, LLC, as placement agent; (b)
a five percent (5%) commitment fee payable in cash by the Company to Mstead; (c)
a five percent (5%) structuring fee payable in cash by the Company to Mstead;
and (d) a ten-thousand dollar ($10,000) extension fee payable by the Company to
the Investor. The Company agrees to pay the foregoing fees on the Closing Date,
which in the case of Mstead, shall be payable as an offset against Mstead’s
subscription in the Public Offering.

 

10.          Covenants Regarding Indemnification. Each party hereto agrees to
indemnify, hold harmless, reimburse and defend the other parties and the other
parties’ officers, directors, agents, counsel, affiliates, members, managers,
control persons, and principal shareholders, as applicable, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the indemnified party or any
such person which results, arises out of or is based upon (a) any breach of any
representation or warranty by the indemnifying party in this Agreement or (b)
any breach or default in performance by the indemnifying party of this Agreement
or any covenant or undertaking to be performed by the indemnifying party hereto.

 

11.          Miscellaneous.

 

(a)         Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or email transmission if such transmission is confirmed by delivery by
certified or registered mail (first class postage pre-paid) or guaranteed
overnight delivery, to the following addresses (or to such other addresses which
such party shall subsequently designate in writing to the other party):

 

(i)           if to the Company: [ ]

 

with a copy to: [ ]

 

(ii)          if to Mstead: [ ]                    

 

8

 

 

(ii)          if to Investor: [ ]               

 

(iii)         if to Holder, to the address set forth next to its name on the
signature page hereto.

 

(b)         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties hereto. Neither the Company
nor Holder has relied on any representations not contained or referred to in
this Agreement and the Offering Summary delivered herewith.

 

(c)         Counterparts/Execution. This Agreement may be executed in any number
of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.

 

(d)         Law Governing this Agreement and Disputes. This Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada
without regard to principles of conflicts of laws. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

The parties to this Agreement shall submit all disputes arising under this
Debenture to arbitration in New York, New York before a single arbitrator of the
American Arbitration Association (the “AAA”). The arbitrator shall be selected
by application of the rules of the AAA, or by mutual agreement of the parties,
except that such arbitrator shall be an attorney admitted to practice law in the
State of New York. No party hereto will challenge the jurisdiction or venue
provisions as provided in this section. Nothing in this section shall limit the
Holder’s right to obtain an injunction for a breach of this Agreement from a
court of law. Any injunction obtained shall remain in full force and effect
until the arbitrator fully adjudicates the dispute.

 

(e)         Severability. In the event that any provision of this Agreement or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

 

(f)         Counsel; Ambiguities. Each party and its counsel have participated,
or have had the opportunity to participate, fully in the review of this
Agreement and the other Transaction Documents. The parties understand and agree
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in interpreting the Transaction
Documents.

 

(g)         Expenses. The Company, the Holder and Mstead will each bear their
own legal and other expenses with respect to the transactions contemplated
herein.

 

9

 

 

(h)         Headings. The headings of the various sections and paragraphs of
this Agreement have been inserted only for the purposes of convenience; such
captions are not a part of this Agreement and shall not be deemed in any manner
to modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

[Signature Page Follows]

 

10

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on and
as of the date set forth above.

      THE COMPANY:           BLUE SPHERE CORPORATION           /s/ Shlomi Palas
    Shlomi Palas     Chief Executive Officer         MSTEAD:           MSTEAD
LTD           /s/Mstead Ltd         INVESTOR:  

 

CLIFFORDALE CAPITAL, LLC

    /s/ Cliffordale Capital, LLC  

 

[Signature Page of Holders Follows]

 

[Signature Page to Debenture Refinance and Purchase Agreement]

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on and
as of the date set forth above.

 

Holder:

 

Name of Holder:             By:     Title:     Dated:
__________________________________, 2017         Address:                
Attention:     Email:  

 

[Signatures Continue on Next Page]

 

[Signature Page to Debenture Refinance and Purchase Agreement]

 